2015 IL 117193



                                             IN THE
                                   SUPREME COURT
                                                 OF
                             THE STATE OF ILLINOIS



                                        (Docket No. 117193)

     THE PEOPLE ex rel. LISA MADIGAN, Appellee, v. J.T. EINODER, INC., et al.,
                                 Appellants.



                                  Opinion filed March 19, 2015.



         JUSTICE BURKE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Theis concurred in the judgment and opinion.



                                              OPINION

¶1       On July 19, 2000, the Attorney General for the State of Illinois 1 on his own
     motion and at the request of the Illinois Environmental Protection Agency (IEPA),
     filed a complaint in the circuit court of Cook County against J.T. Einoder, Inc.
     (JTE) and Tri-State Industries, Inc. (Tri-State), alleging that JTE and Tri-State were
     operating a solid waste disposal site without a permit, in violation of the


         1
         The complaint was filed by then-Attorney General James E. Ryan. Illinois’s current Attorney
     General Lisa Madigan now represents the People of the State of Illinois in this case.
     Environmental Protection Act (Act). 415 ILCS 5/1 et seq. (West 2000).
     Subsequently, in an amended complaint filed on January 31, 2005, John Einoder,
     the sole owner and operator of Tri-State, and Janice Einoder, the principal owner
     and president of JTE, were added to the suit as party defendants in their individual
     capacities.

¶2       After several years of litigation, the circuit court ruled in the State’s favor,
     holding that defendants had violated the Act by engaging in open dumping and by
     permitting the deposit of construction and demolition debris (CDD) waste above
     grade without a permit. Monetary penalties were imposed on each defendant. In
     addition, the court granted the State’s request for mandatory injunctive relief,
     ordering defendants to remove any and all material deposited above grade at the
     site.

¶3       Defendants appealed and the appellate court affirmed the circuit court’s
     judgment, with one justice concurring in part and dissenting in part. 2013 IL App
     (1st) 113498.

¶4       We granted defendants’ petition for leave to appeal. For reasons explained
     below, we affirm in part and reverse in part the judgment of the appellate court.



¶5                                           BACKGROUND

¶6        The essential facts of this case are not in dispute. In 1993, a 40-acre parcel of
     land located near the intersection of Rt. 30 and Rt. 83, in unincorporated Lynwood,
     Illinois (the Lynwood site), was purchased by John Einoder and placed in a land
     trust for the benefit of Tri-State. The property, which contained a large sand pit,
     was developed into a construction and demolition resource recovery facility and
     landfill using leased equipment and operators provided by JTE, a closely held
     corporation owned by Janice Einoder (90%) and John Einoder (10%).

¶7      Sometime in 1995 the site began accepting general construction and demolition
     debris (GCDD) 2, and clean construction and demolition debris (CCDD). 3 Soon

         2
           GCDD as defined by the Act means “non-hazardous, uncontaminated materials resulting from
     the construction, remodeling, repair, and demolition of utilities, structures, and roads, limited to the
     following: bricks, concrete, and other masonry materials; soil; rock; wood, including non-hazardous
     painted, treated, and coated wood and wood products; wall coverings; plaster; drywall; plumbing
     fixtures; non-asbestos insulation; roofing shingles and other roof coverings; reclaimed or other
                                                      -2-
     thereafter, the IEPA received a complaint that open dumping was taking place at
     the site. As a result, Gino Bruni, an inspector for the IEPA, visited the site in
     December 1995. After inspecting the site, Bruni filed a report indicating that, at the
     time of inspection, approximately “500,000 cubic yards of wood, asphalt, brick,
     concrete and scrap metal” had been deposited at the site. A citation was issued to
     Tri-State for open dumping without a permit.

¶8       In 1996, JTE installed an Eagle 1400, which is a large waste processing
     machine, at the Lynwood site. Janice Einoder then contacted the Bureau of Land
     (BOL) at the IEPA to notify them that the site was now an operational recycling
     facility for GCDD and CCDD. JTE submitted a proposal to the IEPA, seeking to
     have the site designated as a recycling facility. In response to the proposal, Edwin
     Bakowski, manager of the permit section at the BOL, sent a letter to “J.T. Einoder,
     Attn: Janice T. Einoder.” In the letter Bakowski stated: “Certain recycling activities
     do not require a Bureau of Land permit, however, facilities not requiring a permit
     may only receive recyclable materials *** which have an established market and
     are not mixed with solid waste prior to receipt.” The letter noted that the site could
     operate as a recycling facility without a permit only if JTE revised its proposal and
     agreed to accept solely CCDD, scrap metal, or harvested or untreated wood.
     Bakowski noted that, according to JTE’s proposal, the site was accepting
     nonrecyclable GCDD materials in addition to recyclable CCDD materials.
     According to Bakowski, in this situation—where the recyclable and nonrecyclable
     materials are comingled prior to their arrival at the facility—all of the material is
     designated as “solid waste” and the facility would require a permit as a “waste
     transfer station.”

¶9       The IEPA continued to make inspections of the site and on December 11, 1996,
     sent a Violation Notice Letter (VNL-1996-01190), to Tri-State and JTE, pursuant
     to section 31(a)(1) of the Act (415 ILCS 5/31(a)(1) (West 1996)). In the notice, the
     IEPA alleged that Tri-State and JTE were operating an open dump/solid waste
     disposal site without a permit in violation of environmental statutes, regulations, or
     permits. After receiving this notice, John and Janice Einoder, as well as attorneys

     asphalt pavement; glass; plastics that are not sealed in a manner that conceals waste; electrical
     wiring and components containing no hazardous substances; and corrugated cardboard, piping or
     metals incidental to any of those materials.” 415 ILCS 5/3.160(a) (West 2012).
         3
          CCDD as defined by the Act means “uncontaminated broken concrete without protruding
     metal bars, bricks, rock, stone, reclaimed or other asphalt pavement, or soil generated from
     construction or demolition activities.” 415 ILCS 5/3.160(b) (West 2012).

                                                   -3-
       representing Tri-State and JTE, engaged in numerous phone conversations, written
       correspondence, and personal meetings with several IEPA representatives in an
       effort to address the Violation Notice and determine what, if any, permits needed to
       be obtained and what action needed to be taken for the site to be in compliance with
       IEPA regulations. No consensus was reached.

¶ 10       According to the record, the Lynwood site received 9,763 loads of waste
       (nearly all CCDD) during the period of January 1998 to May 1998. All of this waste
       was deposited at the sand pit as fill so that, by May 1998, the waste had grown into
       a “hill” which was 40 feet above grade.

¶ 11       In April 1998, new Violation Notice Letters were sent to Tri-State and JTE. In
       response, John and Janice Einoder again met with IEPA representatives to discuss
       the alleged violations. Subsequently, the Einoders submitted a remediation
       proposal to the Agency. That proposal, however, was rejected. As a result, on
       August 20, 1998, the IEPA sent JTE a Notice of Intent to Pursue Legal Action,
       pursuant to section 31(b) of the Act (415 ILCS 5/31(b) (West 1996)), stating that
       the IEPA was “providing this notice because it may pursue legal action against J.T.
       Einoder for violations of environmental statutes, regulations or permits ***.”

¶ 12        After this notice was sent, the agency agreed to postpone litigation until 10 test
       pits could be dug to determine the content of the material being used as fill. These
       test pits revealed that the material in the landfill was 99.99% nonhazardous CCDD.
       Nevertheless, because the pile of fill continued to grow above grade, the IEPA
       asked the Attorney General to file a complaint for an injunction and civil penalties
       against Tri-State and JTE for violations of the Act. See 415 ILCS 5/31(b) (West
       2000).

¶ 13       On July 19, 2000, an initial, seven-count complaint was filed by the Attorney
       General against Tri-State and JTE. The complaint alleged the following violations:
       (1) open dumping, as defined in section 3.24 of the Act and in violation of section
       21(a) of the Act (415 ILCS 5/21(a) (West 2000)); (2) operating a waste disposal
       facility without a permit, in violation of section 21(d) of the Act (415 ILCS 5/21(d)
       (West 2000)); (3) developing and operating a solid waste management site without
       a permit in violation of sections 807.201, 807.202(a), and 812.101(a) of the Board
       Waste Disposal Regulations (35 Ill. Adm. Code 807.201, 807.202(a), 812.101(a)
       (2000)); (4) disposal of waste at an unpermitted facility in violation of section 21(e)
       of the Act (415 ILCS 5/21(e) (West 2000)); (5) causing or allowing litter in

                                                -4-
       violation of section 21(p) (415 ILCS 5/21(p) (West 2000)); (6) failure to properly
       notify and document the GCDD accepted at the site and failure to limit the
       percentage of nonrecyclable GCDD, in violation of section 22.38(b) (415 ILCS
       5/22.38(b) (West 2000)); and (7) failure to perform a hazardous waste
       determination, in violation of section 722.111 of the Board Waste Disposal
       Regulations (35 Ill. Adm. Code 722.111 (2000)).

¶ 14       After the complaint was filed, the State sought a preliminary injunction and
       temporary restraining order to halt the continued disposal of CCDD at the site.
       Although the court granted the motion in April 2001, the Lynwood site continued
       to operate until 2003, when the site finally ceased all operations.

¶ 15       In January 2005, over the defendants’ objection, the circuit court permitted the
       State to file a first amended complaint. In this complaint, John and Janice Einoder
       were added as party defendants in their individual capacity. Defendants moved for
       dismissal of the complaint as to the Einoders, arguing that, because the IEPA never
       sent a statutory “Notice of the Intent to Pursue Legal Action” letter to them in their
       individual capacity, they were improperly joined and the trial court had no subject
       matter jurisdiction as to them. In addition, defendants argued that Janice Einoder
       could not be held personally liable for violations of the Act because she had not
       been involved in the day-to-day operations of the site. The trial court denied the
       motion to dismiss the Einoders in their individual capacity, but granted relief on
       two of the counts. A bench trial was then held on a five-count second amended
       complaint.

¶ 16       After hearing all of the evidence, the circuit court rejected defendants’
       arguments and found that Tri-State and JTE, as well as John and Janice Einoder,
       were each liable for operating a waste disposal site and depositing CCDD above
       grade without a permit in violation of the Illinois Environmental Protection Act.
       The circuit court imposed penalties against each of the defendants, as follows:
       Tri-State, $750,000; JTE, $500,000; John Einoder, $500,000; and Janice Einoder,
       $50,000 (later reduced to $27,300).

¶ 17       In addition to the monetary penalties, the State requested a mandatory
       injunction, requiring the defendants to remove the above-grade waste pile, which
       was at that time a 90-foot grass-covered hill composed of 99.99% CCDD. Whether
       the court could—or should—grant the injunction was a hotly contested issue.
       Defendants argued that the version of section 42(e) of the Act which was in force at

                                               -5-
       the time of the violations did not allow for mandatory injunctive relief. The State
       countered that the 2004 amended version of section 42(e), which permits courts to
       issue mandatory injunctions, applied in this case.

¶ 18       Defendants also argued that, even if the amended statute applied, the trial court
       should exercise its discretion to refuse to grant the State’s request for mandatory
       injunctive relief. Defendant presented expert testimony showing that removal of
       the above-grade material from the site would take years and could cost between $65
       and $130 million. There also was testimony that the diesel exhaust emitted by the
       trucks during the removal process would be highly detrimental to the environment
       and, therefore, removal of the above-grade, nonhazardous CCDD materials would
       have a greater negative impact on the environment than leaving the landfill as is.
       Although the State disputed defendant’s estimated cost of removal, IEPA’s expert,
       Paul Purseglove, conceded that removal of the approximately 750,000 cubic yards
       —or 48,000 truckloads—of material could take more than five years and cost
       approximately $6.8 million.

¶ 19       The circuit court ruled that, pursuant to amended section 42(e), mandatory
       injunctive relief was available and granted the State’s request for a mandatory
       injunction, ordering defendants to remove all above-grade waste from the site.
       Defendants appealed to the appellate court, arguing: (1) the IEPA failed to provide
       John and Janice with notice, as required by section 31(a)(1) and (b) of the Act,
       which deprived the circuit court of subject matter jurisdiction; (2) the circuit court
       erred in finding that a permit was necessary for the above-grade disposal of CCDD
       during the time the Lynwood site was operational; (3) the circuit court erred in
       finding sufficient evidence to hold Janice Einoder personally liable for violations of
       the Act; (4) the circuit court erred when it retroactively applied amended section
       42(e) of the Act to this case and issued a mandatory injunction requiring defendants
       to remove all above-grade CCDD at the site; and (5) the penalties and fines
       imposed were unduly harsh.

¶ 20       As noted above, the appellate court affirmed the circuit court’s judgment, with
       one justice concurring in part and dissenting in part. Justice Mason believed that the
       2004 amendment to section 42(e) of the Act (Pub. Act 93-831, § 5 (eff. July 28,
       2004)) could not be applied retroactively to this case and, as a result, would have
       held that the trial court erred in granting the State’s motion for mandatory
       injunctive relief.


                                               -6-
¶ 21      Defendants filed a petition for leave to appeal in this court, which we granted.



¶ 22                                       ANALYSIS

¶ 23       In their opening brief before this court, defendants John and Janice Einoder
       argued that the circuit court lacked subject matter jurisdiction over them because
       the IEPA failed to provide them with written notice of intent to pursue legal action,
       pursuant to section 31(b) of the Act. In their reply brief, however, defendants
       concede that, based on this court’s judgment in Belleville Toyota, Inc. v. Toyota
       Motor Sales, USA, Inc., 199 Ill. 2d 325 (2002), noncompliance with the notice
       requirement of section 31 is not a jurisdictional bar. Thus, defendants have
       withdrawn their argument that the State’s failure to comply with section 31(b) of
       the Act provides a basis for reversal. Defendants also have abandoned the
       argument, which they raised in the appellate court, that the circuit court erred in
       finding that a permit was necessary for the above-grade disposal of CCDD during
       the time the Lynwood site was operational. As a result, there are only two
       remaining issues to be addressed by this court: (1) whether the 2004 amendment to
       section 42(e) of the Illinois Environmental Protection Act is applicable in this case
       and, therefore, the mandatory injunction was properly granted; and (2) whether the
       circuit court’s finding that Janice Einoder’s involvement with site operations was
       sufficient to hold her individually liable for violations of the Act is against the
       manifest weight of the evidence. Accordingly, we restrict our analysis to these two
       issues.



¶ 24              Retroactive Application of Amended Section 42(e) of the Act

¶ 25       During the time that the Lynwood site was operational, from 1995 until 2003,
       section 42(e) of the Act (415 ILCS 5/42(e) (West 2002)) provided as follows:

              “(e) The State’s Attorney of the county in which the violation occurred, or
          the Attorney General, may, at the request of the Agency or on his own motion,
          institute a civil action for an injunction to restrain violations of this Act.”

¶ 26       In July 2004, after the Lynwood site had ceased operations and four years after
       the initial complaint was brought against defendants, the legislature amended
       section 42(e) of Act to provide as follows:
                                               -7-
              “(e) The State’s Attorney of the county in which the violation occurred, or
          the Attorney General, may, at the request of the Agency or on his own motion,
          institute a civil action for an injunction, prohibitory or mandatory, to restrain
          violations of this Act, any rule or regulation adopted under this Act, any permit
          or term or condition of a permit, or any Board order, or to require such other
          actions as may be necessary to address violations of this Act, any rule or
          regulation adopted under this Act, any permit or term or condition of a permit,
          or any Board order.” 415 ILCS 5/42(e) (West 2004).

¶ 27       In People ex rel. Ryan v. Agpro, Inc., 214 Ill. 2d 222, 226-32 (2005), we held
       that under the preamended version of section 42(e) the only injunctive relief
       available was prohibitory, that is, the restraint of future violations of the Act. The
       2004 amendment to section 42(e) changed the law, however, to permit mandatory
       injunctive relief “to ‘require such other actions as may be necessary to address
       violations of this Act.’ ” Agpro, 214 Ill. 2d at 226 (quoting Pub. Act 93-831, § 5
       (eff. July 28, 2004)). Thus, whether it was proper for the circuit court in this case to
       impose a mandatory injunction requiring defendants to remove all above-grade
       waste from the Lynwood site depends on whether the 2004 amended section 42(e)
       applies in this case. The issue to be resolved, therefore, is whether the legislature
       intended amended section 42(e) to apply prospectively or retroactively. This is a
       question of statutory construction and, as such, is subject to de novo review. Allegis
       Realty Investors v. Novak, 223 Ill. 2d 318 (2006).

¶ 28       The State argues that we should uphold the judgment of the appellate court
       majority, which found that the circuit court’s grant of mandatory injunctive relief
       was proper because amended section 42(e) could be applied retroactively to this
       case. Defendants, however, contend that the appellate court majority erred in
       affirming the circuit court. We agree.

¶ 29       When called upon to determine whether an amended statute may be applied
       retroactively, Illinois courts are to follow the approach set forth by the United
       States Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244 (1994). See
       Allegis Realty Investors, 223 Ill. 2d at 330 (“In assessing whether a statute applies
       retroactively, this court has adopted the approach set forth *** in Landgraf
       [citation].”); Caveney v. Bower, 207 Ill. 2d 82, 91 (2003) (“In Commonwealth
       Edison, this court for the first time adopted the United States Supreme Court’s
       retroactivity analysis, as set forth in Landgraf [citation].”); Commonwealth Edison
       Co. v. Will County Collector, 196 Ill. 2d 27, 37-39 (2001). Under the Landgraf
                                                -8-
       approach, if the legislature has clearly indicated the temporal reach of the amended
       statute, that expression of legislative intent must be given effect, absent a
       constitutional prohibition. If, however, the amended statute contains no express
       provision regarding its temporal reach, the court must go on to determine whether
       applying the statute would have a retroactive impact, “keeping in mind the general
       principle that prospectivity is the appropriate default rule.” Allegis Realty Investors,
223 Ill. 2d at 330-31.

¶ 30       An amended statute will be deemed to have retroactive impact if application of
       the new statute would impair rights a party possessed when he acted, increase a
       party’s liability for past conduct, or impose new duties with respect to transactions
       already completed. Allegis Realty Investors, 223 Ill. 2d at 331; Caveney, 207 Ill. 2d
       at 91; Commonwealth Edison Co., 196 Ill. 2d at 38. If the court finds that
       retrospective application of the new law would have a retroactive impact or result
       in inequitable consequences, “the court must presume that the legislature did not
       intend that it be so applied.” Caveney, 207 Ill. 2d at 91 (citing Commonwealth
       Edison Co., 196 Ill. 2d at 38); see also Landgraf, 511 U.S. at 280.

¶ 31       In Caveney, this court held that Illinois courts will rarely, if ever, need to go
       beyond step one of the Landgraf analysis. This is because an amendatory act which
       does not, itself, contain a clear indication of legislative intent regarding its temporal
       reach, will be presumed to have been framed in view of the provisions of section 4
       of our Statute on Statutes (5 ILCS 70/4 (West 2000)). Caveney, 207 Ill. 2d at 94.
       Section 4 provides as follows:

               “§ 4. No new law shall be construed to repeal a former law, whether such
           former law is expressly repealed or not, as to any offense committed against the
           former law, or as to any act done, any penalty, forfeiture or punishment
           incurred, or any right accrued, or claim arising under the former law, or in
           any way whatever to affect any such offense or act so committed or done, or
           any penalty, forfeiture or punishment so incurred, or any right accrued, or claim
           arising before the new law takes effect, save only that the proceedings
           thereafter shall conform, so far as practicable, to the laws in force at the time of
           such proceeding.” 5 ILCS 70/4 (West 2000).

¶ 32       Construing this statutory language, we held in Caveney that section 4
       “represents a clear legislative directive as to the temporal reach of statutory


                                                 -9-
       amendments and repeals: those that are procedural in nature may be applied
       retroactively, while those that are substantive may not.” Caveney, 207 Ill. 2d at 92.

¶ 33       In the case at bar, the appellate court recognized that “[t]he amendment to
       section 42(e) does not expressly state that it applies to all cases pending on or
       before its effective date.” 2013 IL App (1st) 113498, ¶ 58. Nonetheless, the court
       did not consider whether retroactive application of amended section 42(e) would
       have a retroactive impact, nor did the appellate court apply section 4’s presumption
       of prospective applicability or consider whether the amendment is procedural in
       nature. Instead, the court went on to find legislative intent by looking to section 2 of
       the Act, which contains a statement of the Act’s purpose and the directive that the
       Act should be liberally construed. 415 ILCS 5/2(b), (c) (West 2012). In light of the
       provisions contained in section 2, the court concluded that the amendment to
       section 42(e) was remedial and, therefore, the legislature intended for it to be
       applied retroactively. 2013 IL App (1st) 113498, ¶ 59. This was error.

¶ 34       When applying the first step of the Landgraf analysis to assess the temporal
       reach of a statutory amendment, it is not proper to look to the entire statute for
       legislative intent. Under the first step of Landgraf, we are to determine whether the
       text of the amended provision, itself, clearly expresses the legislature’s intent that
       the amendment be given either prospective or retrospective application. Allegis
       Realty Investors, 223 Ill. 2d at 330; Caveney, 207 Ill. 2d at 94. If the legislature
       specifies that the amended statute is to be applied retroactively, that directive must
       be honored, unless it would be unconstitutional to do so. Allegis Realty Investors,
223 Ill. 2d at 330; Caveney, 207 Ill. 2d at 94. However, where, as here, the
       legislature does not expressly indicate its intent with regard to the temporal reach of
       the amended statute, a presumption arises that the amended statute is not to be
       applied retroactively. The amendatory provision may be applied retroactively,
       however, if it is merely procedural in nature.

¶ 35       In the appeal before us, no one contests the appellate court’s finding that the
       language of amended section 42(e) requires neither prospective nor retroactive
       application. The State, however, argues that even if we reject the appellate court’s
       analysis—the finding that the legislature’s intent that the amendment be applied
       retroactively may be found by looking elsewhere in the statute—we should still
       find that retroactive application of amended section 42(e) is appropriate because it
       affects only remedies and, as such, is procedural in nature. The State cites Dardeen


                                                - 10 -
       v. Heartland Manor, Inc., 186 Ill. 2d 291 (1999), in support of its proposition that
       amendments affecting remedies are procedural.

¶ 36       We find Dardeen and the other cases cited by the State to be inapposite.
       Clearly, amended section 42(e) is not simply procedural. It creates an entirely new
       type of liability—a mandatory injunction—which was not available under the prior
       statute. Applying it retroactively here would impose a new liability on defendants’
       past conduct. For that reason, it is a substantive change in the law and cannot be
       applied retroactively. See Caveney, 207 Ill. 2d at 95 (amendment is a substantive
       change in the law if it establishes a liability that previously did not exist).

¶ 37       We find that amended section 42(e) may not be applied retroactively to this
       case. Accordingly, we hold that the circuit court erred when it granted the State’s
       request for mandatory injunctive relief. The mandatory injunction issued by the
       circuit court is, therefore, vacated.



¶ 38                          Individual Liability of Janice Einoder

¶ 39       As noted above, the circuit court found Janice Einoder, in her individual
       capacity, liable for violating the Act by operating a waste disposal facility and
       depositing CCDD above grade without a permit. The court imposed a monetary
       penalty of $50,000 on Janice Einoder, which was later reduced to $27,300.
       Defendants contend that the circuit court’s finding that Janice Einoder could be
       held responsible in her individual capacity was against the manifest weight of the
       evidence and that the appellate court erred in affirming the circuit court’s ruling.
       On this point, however, we disagree.

¶ 40       There is no dispute that corporate officers may be subject to liability for
       violations of the Act. To impose individual liability on a corporate officer,
       however, it must be shown that the corporate officer was personally involved and
       actively participated in the violation of the Act, not simply that the individual had
       personal involvement or active participation in the company’s management. People
       ex rel. Madigan v. Tang, 346 Ill. App. 3d 277, 283 (2004). A trial court’s finding as
       to a corporate officer’s personal liability will be reversed only if it is manifestly
       erroneous. People ex rel. Madigan v. Petco Petroleum Corp., 363 Ill. App. 3d 613,
       623 (2006). A ruling is manifestly erroneous only “if it contains error that is clearly
       evident, plain, and indisputable.” People v. Hughes, 329 Ill. App. 3d 322, 325

                                               - 11 -
       (2002). Moreover, because the trial court is in the best position to weigh the
       evidence and determine witness credibility, its determination is afforded great
       deference. Petco Petroleum Corp., 363 Ill. App. 3d at 623.

¶ 41       It is true that, in this case, evidence was presented at trial showing that Janice
       was not part of the day-to-day landfill operations at the site. We find this testimony
       irrelevant, however, because a corporate officer, to be personally liable, does not
       have to perform the physical acts constituting a violation. People ex rel. Ryan v.
       Agpro, Inc., 345 Ill. App. 3d 1011, 1028 (2004). Here, the circuit court found that
       Janice participated in the violations because she signed over 250 contracts
       authorizing various companies and individuals to dump CCDD and GCDD at the
       site. Moreover, she signed many of these contracts after she was aware that the
       IEPA had cited the landfill operation for violating the Act and after she participated
       in discussions with IEPA representatives regarding the violation notices. While
       Janice’s involvement may have been minimal in relation to the other defendants,
       this was reflected in the amount of the penalty imposed.

¶ 42      We find that the circuit court’s ruling that Janice’s involvement in site
       operations was sufficiently demonstrated by her authorization of contracts for
       dumping at the site was not against the manifest weight of the evidence. Therefore,
       we affirm the circuit court’s judgment regarding Janice’s liability and the penalty
       imposed.



¶ 43                                     CONCLUSION

¶ 44       For the reasons stated above, we affirm the appellate court’s judgment with
       regard to Janice’s personal liability. We reverse, however, the appellate court’s
       finding that section 42(e) of the Act may be applied retroactively in this case.
       Accordingly, we vacate the circuit court’s order imposing a mandatory injunction
       on defendants for the removal of all above-grade waste from the site.



¶ 45      Appellate court judgment affirmed in part and reversed in part.




                                               - 12 -